Citation Nr: 0621940	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  94-22 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania

THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), for the period 
from October 9, 1992, through March 24, 2005.


REPRESENTATION

Appellant represented by:	Richard P. Hackman, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960.  This case was remanded by the Board of Veterans' 
Appeals (Board) in June 2004.  

By a June 2003 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent rating 
effective from October 9, 1992.  The veteran's then-
representative filed a notice of disagreement with this 
initial rating in August 2003.  In June 2004, the Board 
remanded so that a statement of the case could be issued per 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), and the 
veteran could have the opportunity to perfect an appeal.  By 
a July 2005 statement of the case, the RO increased the 
rating for PTSD to 70 percent (effective from March 25, 
2005), but continued to deny a rating in excess of 10 percent 
for the period prior to March 25, 2005.  

In a September 2005 written statement, the veteran indicated 
that he was satisfied with the assignment of the 70 percent 
rating.  Therefore, the issue of entitlement to a rating in 
excess of 70 percent for PTSD, for the period beginning March 
25, 2005, is not on appeal and will not be further discussed.  
However, in a September 2005 written statement, the veteran 
appeared to argue in favor of an initial rating in excess of 
10 percent for his PTSD.  This statement was filed in a 
timely manner in relation to the July 2005 statement of the 
case, and therefore the issue of entitlement to an initial 
rating in excess of 10 percent for PTSD, for the period from 
October 9, 1992, to March 24, 2005, will be accepted as being 
on appeal.  This claim is adjudicated below, as is the claim 
seeking service connection for a back disability.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's current back disability is related to his 
period of active duty.

2.  From the initial grant of service connection in October 
9, 1992, through March 24, 2005, the veteran's PTSD was 
manifested by definite impairment in the ability to maintain 
effective relationships with people and by psychoneurotic 
symptoms resulting in definite industrial impairment; 
however, the preponderance of the evidence shows that it was 
not manifested by considerable impairment in the ability to 
maintain effective relationships with people or 
psychoneurotic symptoms resulting in considerable industrial 
impairment, nor any flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking; during this period the PTSD did not result 
in frequent hospitalizations or prevent the veteran from 
working.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  The criteria for an initial rating of 30 percent and no 
greater, for PTSD, have been met for the period from October 
9, 1992, through March 24, 2005.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, 
4.132, Diagnostic Code 9411 (as in effect prior to November 
7, 1996), and 4.126, 4.130, Diagnostic Code 9411 (as in 
effect beginning November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  In a July 2004 
letter, VA clearly advised the veteran of the first, second, 
and third elements required by Pelegrini II.  

He has never been explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claims.  However 
he has effectively been notified of the need to provide such 
evidence.  The July 2004 letter contained these phrases: 
"[w]e need additional information and evidence from you" 
and "If you do not have any additional evidence to submit, 
please so state in writing . . ."  In letters dated in 
October 2005 and January 2006, VA advised the veteran that he 
"should submit any/all additional evidence you wish to have 
considered within 60 days from the date of this letter . . 
."  In a May 2006 letter, VA informed the veteran that if he 
had "any information or evidence that you have not 
previously told us about or given to us, and that information 
or evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence as soon as 
possible."  Finally, another May 2006 letter from VA advised 
the veteran to "send evidence, filings or other material 
important to your appeal to the Board."  Under these 
circumstances he has effectively been informed of the need to 
submit relevant evidence in his possession. 

In its May 2006 letter, VA specifically notified the veteran 
about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although proper notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Where (as with regard to 
the claim for service connection) section 5103(a) notice was 
not mandated at the time of the initial rating decision, VA 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  See Pelegrini, 18 Vet. App. at 
120.  Moreover, as detailed above, VA satisfied its notice 
requirements and has adjudicated and readjudicated the 
service connection claim numerous times during the course of 
this appeal (in rating decisions, a statement of the case, 
and supplemental statements of the case). The claim was most 
recently adjudicated in a July 2005 supplemental statement of 
the case.  The claim concerning a higher initial rating for 
PTSD was most recently adjudicated in a July 2005 statement 
of the case.  Remanding this case simply for another 
readjudication following the May 2006 letter would only serve 
to delay a Board decision on the merits.  

Relevant service, VA, and private medical records have been 
obtained.  The claims file also contains a copy of a March 
1991 decision awarding disability benefits from the Social 
Security Administration (SSA).  At his Board hearing, the 
veteran confirmed that he had received SSA disability 
benefits.  In a facsimile received in April 2005, however, 
the SSA advised the RO that it could not send medical records 
pertaining to the veteran because his folder had been 
destroyed.  The veteran was advised about this facsimile in a 
July 2005 statement of the case.   

He testified at a local hearing in November 1994 and at a 
Board hearing in September 2003, and the transcripts of these 
hearings have been associated with the claims file.  He 
underwent VA examinations in April 2002 and March 2005, and 
the reports of these examinations (along with a VA etiology 
opinion dated in March 2003) have been obtained and are 
discussed below.  Neither the veteran nor his representative 
have indicated that there are outstanding records pertaining 
to these claims.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claims.
 
II.  Claim for service connection for a back disability

In a July 2003 written statement, the veteran asserted that 
while in Panama in May 1959, he was traveling to a weapons 
training class by truck.  Upon departing, he apparently 
slipped and fell on the truck's tailgate.  He seeks service 
connection for a current back disability as a result of this 
incident.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Service incurrence will be 
presumed for arthritis if manifested to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

There is evidence that the veteran has a current back 
disability.  A June 1994 letter from a private physician 
diagnosed him as having (in part) cervical, thoracic, and 
lumbosacral sprain and strain.  Following an April 2002 VA 
examination, he was diagnosed as having cervical and 
lumbosacral strain/sprain.  

The service medical records do contain some notations 
concerning back complaints.  A July 1958 induction 
examination revealed no complaints or findings of a back 
disability.  However, in September 1959 he complained of low 
back pain, urinary urgency and a slight increase in urinary 
frequency.  Examination revealed a slightly tender prostate 
and the impression was early cystitis and possible 
prostatitis.  He was hospitalized later that month for acute 
prostatitis.  None of the hospitalization records (or the 
remaining service medical records in fact) reflect any 
further complaints of or findings of a back disability, nor 
any reference to a truck accident.  At his June 1960 
separation examination, the veteran did not report any 
history of back pain and the examination revealed a normal 
spine.  In a July 1960 certificate, the veteran indicated 
that there had been no change in his physical condition since 
the June 1960 examination.

In a November 1961 note, John Hurst, M.D., wrote (in 
pertinent part) that the veteran had been under his care for 
"chronic" low back pain and numbness of the legs.  No 
mention was made of any accident in service.  Moreover, 
neither this record nor any other document in the claims file 
reflects that the veteran was diagnosed as having arthritis 
within one year of his separation from active duty.  

Private medical records reflect that the veteran sought 
treatment for neck pain in June 1986 (apparently following a 
motor vehicle accident), and for back symptoms following 
another accident in May 1994.  

The problem in this case is that multiple VA physicians have 
concluded that there is no relationship between any current 
back disability and the veteran's period of active duty.  At 
an April 2002 VA examination, a VA examiner concluded that 
there appeared to be a back condition pre-existing the 1994 
accident but the physician did not specifically relate the 
condition to service.  In a March 2003 notation, the same VA 
physician indicated that he had reviewed the entire claims 
file and wrote as follows:

[The veteran's] medical records indicate 
that he had one episode of documented 
lower back pain associated with symptoms 
suggestive of prostatitis.  During my 
previous evaluation, he did have mild 
spasms in the lumbar spine region. . . . 
It is my opinion that the low back pain 
is less likely than not is related to any 
service connection.  

In May 2003 another VA physician reviewed the claims file and 
wrote as follows:

It is not likely that the current back 
condition had its origin in the service 
or is related to any event in the 
service.  What happened in the service 
was lumbosacral strain secondary to a car 
accident, which resolved.  This in no way 
predicts future back problems, as he had 
complete resolution of that problem.  At 
the time of the examination in April 2002 
no spasms were noted.  Also, it should be 
noted that any problems with his cervical 
spine are totally unrelated to any issue 
while in the service.  To be specific, it 
was unrelated to the accident in the 
service.  

This May 2003 opinion is of somewhat limited probative value, 
as there is actually no reference to a vehicular accident in 
the veteran's service medical records.  In any case, the 
opinion still does not relate any current back disability to 
service.

Following a March 2005 examination, another VA physician 
noted that there was nothing in the service medical records 
(including the separation examination report) indicating that 
the veteran injured his tail bone or suffered any low back 
pain.  The examiner further noted that after mustering out of 
the military, the veteran worked at several kinds of labor 
jobs and "certainly provides no history that he had to seek 
medical advice or was impaired for work in the two to three 
decades following military service."  Finally, the examiner 
(who reviewed the claims folder) further concluded, 

[T]here is nothing in the [veteran's] 
military medical history to warrant any 
neck or low back problems as having 
stemmed from this military service. . . . 
This examiner has absolutely no 
explanation for the [veteran's] low back 
disorder but it is clearly not related to 
anything that happened to him during the 
military service.  

No medical opinions have been submitted which contradict any 
of these VA etiology statements.  To the extent the veteran 
himself has argued that he has a current back disability 
which is related to his active duty, as a layman he has no 
competence to give a medical opinion on the etiology of a 
condition.  38 C.F.R. § 3.159(a)(1) (2005) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Particularly in light of the VA medical opinions, the weight 
of the credible evidence fails to demonstrate that the 
veteran has a current back disability is related to active 
duty.  As the preponderance of the evidence is against the 
claim for service connection, it must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Claim for an initial rating in excess of 10 percent for 
PTSD 
for the period from October 9, 1992, through March 24, 2005

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

As this is an appeal of an initial rating, consideration must 
be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
will thus consider entitlement to "staged ratings."

The veteran's claim for a higher rating was pending when the 
regulations pertaining to psychiatric disabilities were 
revised.  Therefore he is entitled to the version most 
favorable to him, although the new criteria may be applied 
only to the time after their effective date.  VAOPGCPREC 3-
2000; Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

The veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Diagnostic Code 9411 as effective prior to November 7, 
1996.  Under this rating criteria, a 30 percent rating 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior 
to November 7, 1996).    

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA (among other things) employed "rather large in 
extent or degree" as a description of the "considerable" 
impairment that would warrant an evaluation of 50 percent for 
PTSD.  The word "definite," as used in 38 C.F.R. § 4.132 to 
describe a 30 percent degree of disability for purposes of 
rating claims based on certain mental disorders, was 
construed to mean distinct, unambiguous, and moderately large 
in degree, more than moderate but less than rather large.  
VAOPGCPREC 9-93.  The Board is bound by precedent opinions 
issued by VA General Counsel.  38 U.S.C.A. § 7104(c).  

Effective November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130.  Under this 
revised criteria, a 30 percent rating is assigned for PTSD 
which is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to  
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (as 
in effect beginning November 7, 1996).  

The initial grant of service connection for PTSD was made 
effective October 9, 1992.  During the course of the time 
period in question (from October 9, 1992, through March 24, 
2005), the severity of the veteran's psychiatric symptoms was 
generally consistent, although different manifestations of 
his PTSD waxed and waned.  In any case, under either rating 
criteria, the evidence supports the veteran's claim of 
entitlement to an initial 30 percent evaluation effective 
October 9, 1992.  The Board further finds, however, that the 
preponderance of the evidence is against the veteran's claim 
seeking an evaluation in excess of 30 percent under both the 
former and the revised regulations for the period from 
October 9, 1992, to March 24, 2005.

The vast majority of the relevant evidence documents the 
veteran's outpatient visits with VA health care providers 
(usually a social worker) between October 1992 and June 2004, 
and these records reflect a pattern of definite impairment in 
his ability to maintain effective and wholesome relationships 
with people.  For example, during many of the outpatient 
visits he recounted his troubles with his neighbors, as well 
as his daughter and her mother.  In October 1992, he reported 
feeling "caught in the middle" between his daughter and her 
mother and discussed his anger and fears toward women.   In 
October 1998 he demonstrated a somewhat paranoid tone when 
discussing relationships with others (particularly fellow 
church members).  At his September 2003 Board hearing, he 
said he did not have any friends, and still complained about 
the relationship he had with his daughter and her mother.  

The veteran had definite impairment from psychoneurotic 
symptoms during this period, as well.  In the mid-1990s, he 
reported (in outpatient settings and at a November 1994 local 
hearing) having nightmares about the ants, spiders, and 
jungle settings to which he was exposed in service.  These 
nightmares continued despite taking medication.  In a June 
1994 letter, a private physician described the veteran as 
having "severe" anxiety.  At a September 1995 outpatient 
session, he reported feeling suspicious that others might be 
trying to harm or deceive him.  At a July 1997 outpatient 
session, the veteran continued to be "delusional" about bad 
experiences involving bugs in the jungle in service.  He 
reportedly would sweat at night and still experienced 
occasional nightmares.  In a June 2003 notation, a VA 
examiner noted that the veteran had recurrent, distressing 
dreams of his in-service events and was "quite 
physiologically reactive to stresses in his daily life."  
Although the veteran's sleep improved during early 2004, it 
had worsened by a June 2004 visit.

While the evidence reflects that the veteran had "definite 
industrial impairment" from his PTSD symptoms in the period 
from October 9, 1992, through March 24, 2005, the 
preponderance of the evidence shows that his symptoms do not 
rise to the level of considerable, or "rather large in 
extent or degree" to warrant a 50 percent rating under the 
prior version of Diagnostic Code 9411.  By his own admission 
(such as at the November 1994 local hearing), taking 
medication appeared to ease his symptoms of anxiety and 
stress.  At the September 1995 outpatient visit, the social 
worker remarked about how consistently prompt the veteran was 
for his appointments.  By December 1998, he appeared to be 
working hard to reduce some of the feelings he experienced 
from "negative" people.  In May 1999, it was noted that he 
continued to be very compliant with his medication regimen.  

Despite some of his problems with socialization, the 
outpatient records reflect the veteran's consistent 
involvement with other people during this period, including 
at a senior citizens center.  Although at times individuals 
would irk him (for example, in May 2003 he reported being 
annoyed by a neighbor who insisted on squeezing into a 
parking spot and damaging nearby cars), he routinely seemed 
to enjoy and benefit from social interaction.  For example, 
in November 1997, he noted that he was more trusting and less 
suspicious of people and had been more socially active in the 
neighborhood.  At an April 2000 outpatient visit, he appeared 
to be using good judgment with problems that came up with 
another individual at the senior center.  He enjoyed playing 
pool there as an outlet for everyday stress, and was less 
somatic as a result.  In June 2004, he said he was helping 
his daughter with childcare issues and attending church.  

The consistency of the veteran's Global Assessment of 
Functioning (GAF) scores during this period is remarkable: 
they ranged from a low of 55 in July 1999 and June 2000 to a 
high of 59 in May 2000.  His GAF score following his April 
2002 VA examination was 55 and was 56 as of June 2003 (the 
most recent assessment date of the period in question).  GAF 
scores between 51 and 60 reflect only "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school function (e.g., few friends, 
conflicts with peers or co-workers)."  See Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) (emphasis 
added).  

Although the veteran clearly had some difficulty in 
maintaining work and social relationships during this period, 
none of the records reflect a history of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, or 
impairment of short- and long-term memory.  The veteran's 
judgment regularly appeared good.  For example, in March 
2004, he said he drove short distances (i.e., to the market) 
and never drove if too sleepy.  The examiner noted that his 
thought process was somewhat circumstantial and tangential, 
but there was no frank loosening of associations or auditory 
hallucinations.  Medical records (such as an April 2001 
outpatient report, the April 2002 VA examination report, and 
a January 2004 treatment plan entry) reflected a desire to 
eat well and begin an exercise regimen, thus indicating that 
the veteran's motivation was not impaired.  The evidence 
simply does not reflect that a 50 percent rating was 
warranted for this period under the revised Diagnostic Code 
9411.  

The veteran was never been hospitalized for his PTSD 
disability in the period prior to March 24, 2005.  While his 
then-representative (in an August 2003 statement) wrote that 
the veteran's employer had released him from a position as a 
taxi cab driver because of numerous absences for VA 
treatment, no clinical evidence suggests the service-
connected PTSD (as opposed to any other disability) actually 
prevented the veteran from working.  Moreover, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating for 
the period prior to March 25, 2005, is not warranted.  38 
C.F.R. § 3.321(b)(1).

In summary, the preponderance of the evidence indicates that 
an initial rating of 30 percent, and no greater, is warranted 
for PTSD under the prior Diagnostic Code 9411, for the period 
from October 9, 1992, through March 24, 2005.  38 U.S.C.A. 
§ 5107.  


ORDER

Service connection for a back disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for PTSD, for 
the period from October 9, 1992, through March 24, 2005, is 
granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


